DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 28, 2022 has been entered.  Claims 1-13 and 17-21 remain pending in the application.  
Response to Arguments
Applicant’s arguments, filed February 28, 2022, with respect to Independent claim 1 and dependent claims 18-20, have been fully considered and are persuasive.  The rejection of claims 17-20 have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest the modular lock mechanism as claimed in independent claims 1, 17, and 21.  
Regarding claims 1, 17, and 21, the prior art of record, including Berger, US 20140319850; Harley, WO 2007069047 A2; Chen, US 20070029816 A1; and Tang, US 20100289276, teaches locking mechanisms relevant to the claimed invention but fails, both individually and in combination, to teach a locking mechanism having each and every limitation of the claims.  
Specifically, for claims 1 and 17, the prior art of record does not teach or suggest a locking mechanism comprising a housing, a magnet arranged within the housing, a locking element movable relative to the said housing, and an engagement member operable to decouple locking element from said magnet, wherein the locking element is in the unlocked position when said engagement member is positioned between the magnet and the locking element.
Specifically, for claim 21, the prior art of record does not reach or suggest a locking mechanism comprising a magnetic field reducing shield to be positioned adjacent the housing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675